Case 1:13-cv-00335-LPS-CJB Document 394 Filed 02/26/21 Page 1 of 4 PageID #: 18137




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  PRINCETON DIGITAL IMAGE                           )
  CORPORATION                                       )
                                                    )
                         Plaintiff,                 )
                                                    )
                 v.                                 ) C.A. No. 13-335 (LPS) (CJB)
                                                    )
  UBISOFT ENTERTAINMENT SA and                      )
  UBISOFT, INC.,                                    )
                                                    )
                         Defendants.                )

     DECLARATION OF MICHELLE L. MARRIOTT IN SUPPORT OF DEFENDANT
               UBISOFT’S MOTION FOR FEES AND EXPENSES

  I, Michelle L. Marriott, declare the following:

                 1.      I am an attorney with the law firm Erise IP, P.A. and counsel of record for

  Ubisoft, Inc. in this matter. I am an attorney in good standing with the State Bar of Missouri. I am

  over the age of eighteen and make each of the statements below based on my own personal

  knowledge and, if called as a witness, I could and would testify as to their truthfulness.

                 2.      This Declaration is submitted in support of Defendant Ubisoft’s Motion for

  Fees and Expenses and Opening Brief in Support thereof.

                 3.      Attached hereto as Exhibit A is a true and correct copy of the deficiency

  letter served on counsel for Plaintiff Princeton Digital Imaging Corporation on August 2, 2017,

  relating to deficiencies in Plaintiff’s Supplemental infringement Contentions.

                 4.      Attached hereto as Exhibit B is a true and correct copy of Plaintiff Princeton

  Digital Imaging Corporation’s Nonconfidential Opening Appeal Brief filed with the Federal

  Circuit on February 18, 2020.
Case 1:13-cv-00335-LPS-CJB Document 394 Filed 02/26/21 Page 2 of 4 PageID #: 18138




                 I declare under penalty of perjury under the laws of the United States of America

  that the foregoing is true and correct.




  Executed on February 26, 2021 in Overland Park, KS.



                                                                          /s/ Michelle L. Marriott
                                                                              Michelle L. Marriot




                                                 2
Case 1:13-cv-00335-LPS-CJB Document 394 Filed 02/26/21 Page 3 of 4 PageID #: 18139




                                    CERTIFICATE OF SERVICE

                  I hereby certify that on February 26, 2021, I caused the foregoing to be

  electronically filed with the Clerk of the Court using CM/ECF, which will send notification of

  such filing to all registered participants.

                  I further certify that I caused copies of the foregoing document to be served on

  February 26, 2021, upon the following in the manner indicated:

  Sean T. O’Kelly, Esquire                                               VIA ELECTRONIC MAIL
  Daniel P. Murray, Esquire
  O’KELLY ERNST & BIELLI, LLC
  901 North Market Street, Suite 1000
  Wilmington, DE 19801
  Attorneys for Plaintiff Princeton Digital Image
  Corporation

  Michal J. Lennon, Esquire                                              VIA ELECTRONIC MAIL
  Mark A. Chapman, Esquire
  Michael S. Turner, Esquire
  Ksenia Takhistova, Esquire
  Ryan J. Sheehan, Esquire
  HUNTON ANDREWS KURTH LLP
  One Broadway
  New York, NY 10004
  Attorneys for Plaintiff Princeton Digital Image
  Corporation

  Susan A. Smith, Esquire                                                VIA ELECTRONIC MAIL
  HUNTON ANDREWS KURTH LLP
  1350 I Street NW, Suite 1100
  Washington, DC 20005
  Attorneys for Plaintiff Princeton Digital Image
  Corporation
Case 1:13-cv-00335-LPS-CJB Document 394 Filed 02/26/21 Page 4 of 4 PageID #: 18140




  Jonas R. McDavit, Esquire                                            VIA ELECTRONIC MAIL
  Tamir Packin, Esquire
  William Findlay, Esquire
  Franco Silletta, Esquire
  DESMARAIS LLP
  230 Park Avenue
  New York, NY 10169
  Attorneys for Plaintiff Princeton Digital Image
  Corporation


                                              /s/ Rodger D. Smith II
                                              _____________________________
                                              Rodger D. Smith II (#3778)




                                                    2
